565 F.2d 383
UNITED STATES of America, Plaintiff-Appellee,v.William W. HOLLAND, Defendant-Appellant.
No. 76-3763.
United States Court of Appeals,Fifth Circuit.
Jan. 4, 1978.

Sterling G. Culpepper, Jr.  (Court-Appointed), Charles S. Coody, Montgomery, Ala., for defendant-appellant.
Barry E. Teague, U. S. Atty., Milton L. Moss, Asst. U. S. Atty., Montgomery, Ala., for plaintiff-appellee.
Before BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL and FAY, Circuit Judges.

BY THE COURT:

1
The mandate of the court having prematurely issued incident to the panel opinion and having properly been complied with by the district court, and the cause having thereafter been voted en banc by the court,


2
IT IS ORDERED that the mandate herein remain undisturbed, that the opinion of the panel, reported at 552 F.2d 667, be withdrawn, and that the en banc court be dissolved.